Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 2/11/2022.

As filed, claims 1, 9-13, 15-25, 29, 33, and 35-46 are pending, wherein claims 45 and 46 are new; and claims 2-8, 14, 26-28, 30-32, and 34 are cancelled. 

Since a new ground of rejection, as shown below, is introduced in this office action, this action is non-final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/21/2022 and 4/8/2022 has been considered by the Examiner.
 
Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 2/11/2022, with respect to claims 1-5, 8-13, 15-26, 29, and 33-44, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.
The § 112(b) indefinite rejection of claims 1-5, 8-13, 15-26, 29, and 33-44 is withdrawn per amendments and cancellation of claims 2-5, 8, 26, and 34.

The § 112 fourth paragraph rejection of claims 22, 23, and 26 is withdrawn per amendments and cancellation of claim 26.

The § 102(a)(2) rejection of claims 1, 9-11, 22, 23, 25, 26, 29, and 36-44 by Yang is withdrawn per amendments and cancellation of claim 26.

The § 103(a) rejection of claim 24 by Yang is withdrawn per amendments.

The provisional, nonstatutory obviousness-type double patenting (ODP) rejection of claims 2-5, 8, 26, and 34 by co-pending application No. 16/590,329 is withdrawn per cancellation of claims 2-5, 8, 26, and 34.

The provisional, nonstatutory obviousness-type double patenting (ODP) rejection of claims 1, 9-13, 15-25, 29, 33, and 35-44 by co-pending application No. 16/590,329 is maintained because there is still overlapping in scope between the claims of the instant application and the abovementioned co-pending application.

The claim objection of claim 34 is withdrawn per cancellation of the claim.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 12, 15, 16, 19-23, 25, 29,  and 36-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

a)	Applicant’s amendment with respect to amended claims 1, 12, and 22 herein has been fully considered but is deemed to insert new matter into the claims since the specification as originally filed does not provide support for “an optionally substituted 3 to 5-membered heterocycloalkyl” in the definitions of “R14a and R14b together with the carbon atom to which they are attached, form” as instantly claimed.
The instant specification and the originally filed claim (i.e. filed 4/1/2019) only provide support for an optionally oxo substituted 3 to 5-membered heterocycloalkyl, according to the definition of “heterocyclyl” or “heterocycle” in paragraph 0053 of the instant specification and thus, any heterocycloalkyl substituted by groups outside of oxo  created a new subgenus of PTM-L-ULM, which is considered new matter.
Adequate written description means that, in the specification, the applicant must “convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the [claimed] invention.”  Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 [19 USPQ2d 1111] (Fed. Cir. 1991).  
See MPEP 2163 regarding the guidelines for the written description requirement: "The proscription against the introduction of new matter in a patent application (35 U.S.C. 132 and 251) serves to prevent an applicant from adding information that goes beyond the subject matter originally filed. See In re Rasmussen, 650 F.2d 1212, 1214, 211 USPQ 323, 326 (CCPA 1981). 
See MPEP § 2163.06 through § 2163.07 for a more detailed discussion of the written description requirement and its relationship to new matter. The claims as filed in the original specification are part of the disclosure and, therefore, if an application as originally filed contains a claim disclosing material not found in the remainder of the specification, the applicant may amend the specification to include the claimed subject matter. In re Benno, 768 F.2d 1340, 226 USPQ 683 (Fed. Cir. 1985). 
Thus, the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads).”

b)	Regarding claims 15, 16, 19-21, 23, 25, 29,  and 36-45, these claims are directly or indirectly dependent on claim 1, and they failed to correct the defective issue in claim 1, which rendered these claims improper.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, 15, 16, 18, 20, 21, 23, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a)	Regarding claim 12, the claim is dependent of claim 11, wherein claim 11 is dependent of claim 1.  Claim 12 recites the phrase, “q is 1, 2, 3, or 4”, and the Examiner cannot find instant variable q anywhere in claim 1 11, and 12.  Accordingly, the metes and bounds of this claim is unclear, which rendered this claim indefinite.

b)	Regarding claim 23, the claim is dependent of claim 1, and it recites instant variable R1 without reciting any definition in claims 1 and 22.  Accordingly, the metes and bounds of instant variable R1 is unclear, which rendered the claim indefinite.

d)	Regarding claim 33, the claim is dependent of cancelled claim 3, and claim 3 failed to recite WPTM5.  Accordingly, the metes and bounds of claim 3 is unclear, which rendered the claim indefinite.
e)	Regarding claims 13, 15, 16, 18, 20, and 21, the claims are directly or indirectly dependent of claim 12, and they failed to correct the indefiniteness issue of claim 12, which rendered these claims indefinite.

Claim Rejections - 35 USC § 112 fourth paragraph
The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:

Subject to the following paragraph [concerning multiple dependent claims], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers (emphasis added).

Claims 10-13, 17-19, 24, 42, and 43 are rejected under the fourth paragraph of 35 U.S.C. § 112 and under 37 CFR § 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.

a)	Regarding claim 10, the claim is dependent upon claim 1.  The subject matter in claim 1 is drawn to a compound having the chemical structure of PTM-L-ULM.  The subject matter in claim 10 is drawn to a limited embodiment of PTM-L-ULM.
The scope of claim 10 is broader than the scope of claim 1 because claim includes species that is outside of ULM (e.g. instant variable R3 is absent; and instant variable R3 corresponds to instant variable R11 in claim 1, which can’t be absent; and the stereochemistry of the hydroxyl group is racemic).  Because the scope of claim 10 is broader than claim 1, the claim fails to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claim be amended in a manner such that the scope of claim 10 is commensurate with the scope of claim 1.

b)	Regarding claim 11, the claim is dependent of claim 1. The subject matter in claim 1 is drawn to a compound having the chemical structure of PTM-L-ULM.  The subject matter in claim 11 is drawn to a limited embodiment of PTM-L-ULM.
The scope of claim 11 is broader than the scope of claim 1 because claim includes species that is outside of ULM (e.g. R14a, and R14b together with the carbon atom to which they are attached, form heterocycloalkyl, spirocycloalkyl, or spiroheterocyclyl).  Because the scope of claim 11 is broader than claim 1, the claim fails to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claim be amended in a manner such that the scope of claim 11 is commensurate with the scope of claim 1.
c)	Regarding claim 12, the claim is dependent upon claim 11.  The subject matter in claim 11 is drawn to a limited embodiment of PTM-L-ULM.  The subject matter in claims is drawn to a 12 is drawn to a further limited embodiment of PTM-L-ULM.
The scope of claim 12 is broader than the scope of claim 11 because claim includes species that are outside of ULM depicted in claim 11(e.g. instant variable R15 includes 1,2,3-triazole; instant variable R28C includes fluoro or chloro; instant variable R16 includes H and C1-4 alkoxy).  Because the scope of claim 12 is broader than claim 11, the claim fails to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claim be amended in a manner such that the scope of claim 12 is commensurate with the scope of claim 11.

d)	Regarding claim 13, the claim is dependent upon claim 12.  The subject matter in claim 12 is drawn to a further limited embodiment of PTM-L-ULM.  The subject matter in claim 13 is drawn to an even further limited embodiment of PTM-L-ULM.
The scope of claim 13 is broader than the scope of claim 12 because claim 13 includes species that are outside of ULM depicted in claim 12 (e.g. one of instant variables R14a and R14b can be outside of H).  Because the scope of claim 13 is broader than claim 12, the claim fails to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claim be amended in a manner such that the scope of claim 13 is commensurate with the scope of claim 12.

e)	Regarding claims 17 and 18, the claims are dependent upon claim 15.  The subject matter in claim 15 is drawn to an even further limited embodiment of PTM-L-ULM.  The subject matter in claims 17 and 18 is drawn to a limited embodiment of an even further limited embodiment of PTM-L-ULM.
The scope of claims 17 and 18 is broader than the scope of claim 15 because claim 15 includes species that are outside of ULM depicted in claim 15 (e.g. one of R14a and R14b can be C3-6 cycloalkyl, NR27aR27b, etc.).  Because the scope of claims 17 and 18 is broader than claim 15, the claims failed to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claim be amended in a manner such that the scope of claims 17 and 18 is commensurate with the scope of claim 15.

f)	Regarding claim 19, the claim is dependent upon claim 15.  The subject matter in claim 15 is drawn to an even further limited embodiment of PTM-L-ULM.  The subject matter in claim 19 is drawn to a limited embodiment of an even further limited embodiment of PTM-L-ULM.
The scope of claim 19 is broader than the scope of claim 15 because claim 19 includes species that are outside of ULM (e.g. instant variable R28 includes alkyl outside of methyl, C3-6 cycloalkyl, etc.).  Because the scope of claim 19 is broader than claim 15, the claim fails to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claim be amended in a manner such that the scope of claim 19 is commensurate with the scope of claim 15.

g)	Regarding claim 24, the claim is dependent upon claim 1.  The subject matter in claim 1 is drawn to a compound having the chemical structure of PTM-L-ULM.  The subject matter in claim 24 is drawn to a limited embodiment of PTM-L-ULM.
The scope of claim 24 is broader than the scope of claim 1 because claim includes species that is outside of PTM-L-ULM (see boxes below).  Because the scope of claim 24 is broader than claim 1, the claim fails to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claim be amended in a manner such that the scope of claim 24 is commensurate with the scope of claim 1.

    PNG
    media_image1.png
    352
    575
    media_image1.png
    Greyscale


h)	Regarding claims 42 and 43, the claim is dependent upon claim 41, which is dependent of claim 40.  The subject matter in claim 40 is drawn to a limited embodiment of a method of treatment via a compound having the chemical structure of PTM-L-ULM.  The subject matter in claims 42 and 43 is drawn to a further limited embodiment of the abovementioned method.
The scope of claims 42 and 43 is broader than the scope of claim 40 because claims 42 and 43 includes the limitations that is outside the scope of claim 40 (e.g. SMARCA4 mutation or SMARCAS4 deficiency).  Because the scope of claims 42 and 43 is broader than claim 40, the claims failed to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claim be amended in a manner such that the scope of claims 42 and 43 is commensurate with the scope of claim 40.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

The instant claims are drawn to drawn to a compound having the structure of PTM-L-ULM, pharmaceutical composition thereof or a method of treatment via the compound thereof.

Claims 1, 9-13, 15-25, 29, 33, and 35-46 are rejected on the ground of nonstatutory obviousness-type double patenting (ODP) as being unpatentable over the conflicting claims of the following U.S. patents or co-pending applications.  See Table below.  
		If the conflicting claims are in a co-pending application, then the rejection is a provisional ODP rejection because the conflicting claims have not in fact been patented.
Co-pending Application No./  U.S. Patent No.
Conflicting Claims
Provisional ODP
(Yes or No)
16/590,329
1-44
Yes

		
		The analysis employed for an obviousness-type double patenting rejection parallels the analysis for a determination of obviousness under 35 U.S.C. § 103. See MPEP 804; In re Braat, 937 F.2d 589, 19 USPQ 2d 1290 (Fed. Cir. 1991); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). For this reason, the factual inquires set forth in Graham v. John Deere Co., 383 U.S. 1, USPQ 459 (1966) are employed herein.
	The Graham v. Deere inquires are summarized as follows: (A) Determining the scope and contents of the patent claim relative to a claim in the application at issue; (B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue; (C) Determine the level of ordinary skill in the pertinent art; and, (D) Evaluate any objective indicia of nonobviousness.
(A) Determining the scope and contents of the patent claim relative to a claim in the application at issue – The conflicting claims of the abovementioned co-pending application are drawn to a compound having the structure of PTM-L-ULM, pharmaceutical composition thereof or a method of treatment via the compound thereof.
	(B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue - The conflicting claims of the abovementioned co-pending application described the instant compounds, wherein the definitions of instant variable PTM are described differently,
	(C) Determine the level of ordinary skill in the pertinent art - the level of ordinary skill in the art may be found by inquiring into: (1) the type of problems encountered in the art; (2) prior art solutions to those problems; (3) the rapidity with which innovations are made; (4) the sophistication of the technology; and (5) the education level of active workers in the field. Custom Accessories, Inc. v. Jeffrey-Allan Industries, Inc., 807 F.2d 855, 962 (Fed. Cir. 1986). All of those factors may not be present in every case, and one or more of them may predominate. Envtl. Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983).
	Based on the typical education level of active workers in the field of organic chemistry, as well as the high degree of sophistication required to solve problems encountered in the art, the Examiner finds that a person of ordinary skill in the art would have at least a college degree in the field related to medicine, chemistry, and/or the pharmaceutical art and at least four years of work experience, i.e. a masters or doctorate level scientist/clinician.
(D) Evaluate any objective indicia of nonobviousness - none
Conclusion - Although the conflicting claims are not identical, one of ordinary skill in the art would recognize that they are not patentably distinct from each other because they are drawn to the same compound having the same therapeutic utility (e.g. SMARCA2/SMARCA4 inhibitor, etc.).  As a result, an infringer of a patent issuing from the instant claims would also be an infringer of the conflicting claims of the abovementioned co-pending application. 
As recited above, the compound in the conflicting claims of abovementioned co-pending application is the instant compounds.  However, these conflicting claims may describe the definitions of instant variable PTM differently.
Structural similarity is the touchstone of the nonobviousness inquiry for patents claiming a novel chemical compound. Eisai Co. v. Dr. Reddy's Laboratories, 533 F.3d1353,1356-57 (Fed. Cir. 2008). In this case, the compounds are the same; i.e., they have the same atomic composition and the same atomic connectivity. For this reason, one of ordinary skill in the art would anticipate that this is the same compound.
	The unpredictable nature of the chemical arts generally allows an assertion of similarity to be rebutted by a sufficient demonstration of nonobviousness that employs secondary considerations of objective indicia. In this case, there are no indicia of nonobviousness shown to provide evidence that the structure of the abovementioned co-pending application is excluded as the instant compounds of the instant application. Absent indicia of nonobviousness, the Examiner finds that one of ordinary skill in the art would consider the instant compound forms and that of the conflicting claims of the abovementioned co-pending application to be equally effective in their objective.
	This rejection is in agreement with the judicially created doctrine grounded in public policy to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.


Claim Objections
Claims 1, 10-12, 15, 17-19, 22-24, and 29 are objected to because of the following informalities: 
a)	Regarding claim 1, the claim recites the phrase, “indicates the site of attachment of the L coupling the PTM”, which has typographical error and can be corrected by reciting -- indicates the site of attachment of the L coupling the  ULM --.

b)	Regarding claim 1, the claim on pg. 5 recites the phrase, “CC-C1-8alkyl, CCH”.  Such expression can be clarified by reciting -- CΞC-C1-8alkyl, CΞCH --.

c)	Regarding claims 10-12, 15, and 22-24, the claims recite the phrase, “indicates the site of attachment of the chemical linking moiety (L) coupling the PTM”, which has typographical error and can be corrected by reciting -- indicates the site of attachment of the chemical linking moiety  ULM --.

d)	Regarding claim 12, the claim, at pg. 11, recites “heteraolkyl”, which is misspelled and needs to be corrected.
	In addition, instant variable R14a, R14b and R1 needs to be have 14a, 14b, and 1 subscripted.

e)	Regarding claims 17-19, the claims recite the phrase, “The compound of any one of claims 15”.
	Such expression can be clarified by reciting -- The compound 

f)	Regarding claim 17, the claim recites the phrase, “each R26 is independently H, C1-6alkyl” and “each R27a and R27b is independently H or C1-6 alkyl”.
	Such expression can be clarified by reciting -- each R26 is independently H, optionally substituted C1-6alky -- and -- each R27a and R27b is independently H or optionally substituted C1-6 alkyl --.

g)	Regarding claim 29, the claim recites the phrase, “wherein the chemical linking moiety (L)”.
	Such expression can be clarified by reciting -- wherein the chemical linking moiety  --.
Appropriate correction is required.

Claim 16 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 15. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 16 is limiting the scope of claim 15 to R1 is C1-6 alkyl, but claim 15 is already drawn to R1 is C1-6 alkyl, which means that the scope of claims 15 and 16 is identical.

Conclusion
Claims 1, 9-13, 15-25, 29, 33, and 35-46 are rejected.
Claims 1, 10-12, 15-19, 22-24, and 29are objected.
Claims 2-8, 14, 26-28, 30-32, and 34 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PO-CHIH CHEN/Primary Examiner, Art Unit 1626